Citation Nr: 1500812	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-26 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from March 2006 to March 2010, and the record suggests that the Veteran may have had additional active duty service during the course of this appeal.  (A January 2012 VA examination scheduling record reflects that examinations scheduled for that month had to be cancelled because the "veteran is deployed.")  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The August 2010 rating decision granted entitlement to service connection for PTSD and assigned a 30 percent rating, effective March 28, 2010.  The Veteran has perfected an appeal of the assigned disability rating.  

During the course of this appeal, the Veteran's claim has been transferred to the jurisdiction of the RO in Atlanta, Georgia.

The Board notes that the Veteran was denied entitlement to a TDIU in a March 2012 rating decision.  Because the claim of entitlement to a TDIU is considered part and parcel of the Veteran's increased rating claim, it was not necessary for him to perfect a separate appeal of that issue.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

The Veteran has claimed entitlement to an initial rating in excess of 30 percent for his service-connected PTSD.  He underwent a VA examination in connection with his initial service connection claim in April 2010.  He contends that his PTSD has worsened since that examination and has expressly requested that he be scheduled for a new examination.  Specifically, in a November 2012 personal statement from the Veteran that was submitted by his attorney, the Veteran reported that he is "experiencing difficulty in obtaining a job because of my PTSD symptoms such as not sleeping well, inability to tolerate noise, especially loud noises that are frequent in my occupation as a steel worker, decreased motivation, sleep disturbances, and difficulties with being around people."  He noted that he "was last examined during 2010, and feel that an examination is needed to evaluate my current symptomatology."  Given the Veteran's competent and credible lay contentions that his PTSD has worsened in severity since his last VA examination, the Board finds it appropriate to remand this claim for the purpose of scheduling a new examination.  

In addition, the Board finds it necessary to obtain an opinion with respect to whether the Veteran's service-connected disabilities render him unable to secure and maintain substantially gainful employment.  Currently, the Veteran is service connected for sleep apnea at 50 percent disabling, for PTSD at 30 percent disabling, and for residuals of a right ankle strain at 0 percent disabling.  

While this claim is on remand, an updated copy of the Veteran's VA medical records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's outstanding VA medical records and ensure that those copies are associated with the claims file.  

2.  Following completion of the above, arrange for the Veteran to undergo a VA examination to determine the severity of his service-connected PTSD.  The claims file must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should be provided a copy of the rating schedule for mental disorders under 38 C.F.R. § 4.130 and should be advised that all manifestations covered in the rating schedule must be addressed so that the Board may rate the Veteran in accordance with the specified criteria.  The examiner should also assign a Global Assessment of Functioning (GAF) score and provide an explanation as to the meaning of that score.  

The examiner should specifically discuss the extent to which the Veteran's PTSD impacts his ability to seek and maintain employment.  The examiner should also render an opinion as to whether the Veteran is unemployable due to his service-connected PTSD.  

The examiner should provide a complete rationale for all opinions that are expressed.

3.  Following completion of the first instruction above, arrange for the Veteran to undergo a VA examination to determine whether or not he is prevented from securing and maintaining substantially gainful employment based solely on his service-connected disabilities.    

The examiner should be given a list of all disabilities for which the Veteran is service-connected.  Currently, the Veteran is service-connected for sleep apnea at 50 percent disabling, for PTSD at 30 percent disabling, and for residuals of a right ankle strain at 0 percent disabling.

In rendering this opinion, the examiner should discuss each of the Veteran's service-connected disabilities individually as well as in the context of the entire disability picture that is presented by all of these service-connected disabilities together.  

The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

Consideration should be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.

The examiner should offer a complete rationale for any opinions that are expressed and should cite the appropriate evidence to support his or her conclusions.

4.  After the development requested above has been completed, and after any additional development that is deemed appropriate, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






